Citation Nr: 0019655	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-00 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar strain.

2.  Entitlement to an increased disability evaluation for 
patellar femoral syndrome with degenerative joint disease of 
the left knee, status post multiple surgical procedures, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for 
patellar femoral syndrome with degenerative joint disease of 
the right knee, status post multiple surgical procedures, 
currently evaluated as 20 percent disabling.

4.  Entitlement to a compensable evaluation for bilateral 
knee scars.

5.  Entitlement to a compensable evaluation for bilateral 
bone grafting scars of the hips.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from April 1974 to September 
1978 and from December 1980 to November 1996.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from rating decisions by the Department of Veteran's 
Affairs (VA) Regional Office and Records Management Center 
(RO) in St. Louis, Missouri and the RO in Louisville, 
Kentucky.  During the pendency of this appeal, the veteran 
moved and the claims file was permanently transferred to the 
Louisville, Kentucky RO.  


REMAND

As a preliminary matter there appears to be some confusion as 
to issues properly on appeal to the Board based on the RO's 
VA Form 8 (Certification of Appeal).  Based on the Board's 
review, it appears the issues on appeal are those set forth 
on the title page of this decision.  In this regard, the 
Board notes that following a December 1996 rating decision 
the veteran expressed disagreement as to all issues addressed 
in that rating decision and the RO issued a Statement of the 
Case.  However, in the Substantive Appeal from the veteran 
dated in December 1997 the veteran referred only to five 
issues, specifically, the issues of service connection for a 
lumbar strain and for scars of the knees (or separate 
evaluations for her knee scars) and the issues concerning the 
evaluations for each of her knees and hip scars.  While the 
record reflects that a VA Form 646 (Statement of Accredited 
Representation in Appealed Case) was submitted by the 
veteran's representative in April 1998 which referred to 
issues addressed in the Statement of the Case, but not 
addressed by the veteran in her Substantive Appeal, the VA 
Form 646 was dated too late to be considered a timely 
Substantive Appeal to those issues.  As such, the Board is 
limited in its review to those issues addressed in the 
veteran's Substantive Appeal.  

The Board would also note that a rating decision dated in 
February 1999 increased the evaluation assigned for each knee 
disability to 20 percent, precisely what the veteran had 
requested in her Substantive Appeal, and the RO construed 
those issues on appeal as resolved.  However, the veteran's 
representative, in a statement dated in September 1999, 
essentially requested that the issues concerning the 
evaluation of the knees remain for consideration on appeal.  
The February 1999 rating decision also assigned a separate, 
but noncompensable, evaluation for the veteran's bilateral 
knee scars, and the Board construes this issue as intertwined 
with and part of the claims for increased evaluations for the 
knees.  While the February 1999 rating decision also 
increased the evaluations for all of the disabilities 
described as cold induced paresthesias, the file does not 
appear to contain a Notice of Disagreement with respect to 
those matters.  As such, they are not currently before the 
Board.

With respect to the issues that are before the Board, the 
evidence of record discloses that in the veteran's 
Substantive Appeal dated in December 1997, she requested a 
Travel Board hearing at the RO.  Subsequently, in August 
1998, in a VA Form 9, the veteran requested a hearing before 
a local hearing officer at the RO.  The veteran was afforded 
a hearing at the RO before a local hearing officer in 
December 1998.  In a letter dated May 17, 2000 from the 
Board, the veteran was requested to clarify her December 1997 
request for a Travel Board hearing.  The veteran was informed 
that if she did not respond within 30 days the Board would 
assume she still desired a hearing before a Member of the 
Board at the RO and that the file would be returned to the 
RO.  A review of the claims file shows that the veteran did 
not respond to this request and that she has not withdrawn 
this request for a hearing.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:


The veteran should be scheduled for a 
hearing before a Member of the BVA at the 
next available opportunity.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




